      Case 1:19-cv-00182-WES-PAS Document                             12-3      Filed 04/10/L9 Page    I   o'n   2 PagelD #: 4LL

AO 440 (Rev. 06/12) Summons in a Civil Action

                                  .
                                      IJNITED STATES DTSTruCT COURT
                                                                      for the
                                                             District of Rhode Island


               UMB BANK, N.4., as Trustee                                 )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )     Civil Action No. 1 :19-cv-001 82-WES-PAS
                                                                          )
            CITY OF CENTRAL FALLS, et al                                  )
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                       SUMMONS IN A CTVIL ACTION

To:   ¡oe¡endant's name and address) Herman Yip
                                           Board of Directors
                                           501 Roosevelt Avenue, Unit R03
                                           Central Falls, Rl 02863




          A lawsuit    has been filed against you.

         Within 2l days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                                  -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address         are:        Robert M. Duffy, Esq.
                                           Duffy & Sweeney, LTD
                                           1800 FinancialPlaza
                                           Providence, Rl 02903
                                           (401) 455-0700
                                           rd   uffy@d uffysweeney. com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date April 10,2019                                                                           Tyer-Witek
                                                                                            of Court
                                                                          i',
      Case L:1-9-cv-00L82-WES-PAS Document                                    L2-3   Filed 04/L0/L9 Page 2 of 2 PagelD #: 412

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :19-cv-00182-WES-PAS

                                                                 PROOF OF SERVICE
                         (Thìs section should not befiled wíth the couft unless requíred by Fed.                    R   Civ. P. a    Q)

           This summonsfor            fuame of individual andtitle, íf any)    Herman Yip
                                                                                                                                                            ¡q
was received by me on            (date) ù-/ Þ/ I                                                                                                   u-l I
                                                                                                                                                      Ll;   Çø
          ú      p.r.onully served the summons on the individual at þlace)
                                                                                         on   (date)                                  ;or

           il   I left the summons at the individual's residence or usual place of abode with                     fuame)

                                                                          , a person of suitable age and discretion who resides there,
           on   (date)                                , and mailed a copy to the individual's last known address; or

           D I served the summons             on   (name of individual)                                                                        , who is
           designated by law to accept service ofprocess on behalfof (name oforganization)
                                                                                         on   (date)                                  ;or

           il   I returned the summons unexecuted because                                                                                           ;or

           il   Other     (specifu)




           My fees are $                              for travel and $                         for services, for     a total   of$          0.00


           I declare under penalty of perjury that this information


Date            htl-¡9
                                                                                                              /
                                                                                                                  ;&
                                                                                                       Server's siønature



                                                                                                   Printed name and title
                                                                                                                                      €                   /f(
                                                                                   Var &Ztz CJm"t,ctl (t€ ozrth
                                                                                                       Server's address


Additional information regarding attempted service, etc:




           Print                          Save As.                                                                                     Reset
